Citation Nr: 1145015	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-34 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar strain.  

2.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the left proximal fibula and distal tibia.  

3.  Entitlement to a compensable rating for residuals of a fracture of the proximal phalanx of the right fifth toe.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1979 to May 1985, with additional prior active service of 14 years.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  

In an August 2008 rating decision, the RO granted a 10 percent rating for residuals of a fracture of the left proximal fibula and distal tibia, effective from June 2007 (date of claim).  The Veteran continues his appeal for a higher rating.    


FINDINGS OF FACT

1.  For the period prior to May 25, 2010, the lumbar strain is manifested by chronic low back pain, limitation of motion consisting of not less than 35 degrees of forward flexion, and degenerative changes involving the lumbosacral spine confirmed by X-ray; there is no objective evidence to demonstrate that there was favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes having a total duration of at least four weeks during a 12-month period, or a neurological defect related to the lumbar strain. 

2.  For the period beginning May 25, 2010, the lumbar strain is manifested by chronic low back pain, limitation of motion consisting of 30 degrees of forward flexion (due to pain with repetitive motion), and degenerative changes involving the lumbosacral spine confirmed by X-ray; there is no objective evidence to demonstrate that there was unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes having a total duration of at least six weeks during a 12-month period, or a neurological defect related to the lumbar strain.   

3.  For the period prior to May 25, 2010, the residuals of a fracture of the left proximal fibula and distal tibia are manifested by left ankle pain, limitation of motion (dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 30 degrees), antalgic gait, and functional limitations on standing and walking; X-rays show evidence of an old healed fracture of the distal tibia with questionable old fracture of the proximal fibula, with no acute abnormalities identified.  

4.  For the period beginning May 25, 2010, the residuals of a fracture of the left proximal fibula and distal tibia are manifested by left ankle pain, limitation of motion (dorsiflexion from 0 degrees to 15 degrees and plantar flexion from 0 degrees to 20 degrees), antalgic gait, evidence of abnormal weight bearing, and functional limitations on standing and walking; X-rays show evidence of an old healed fracture of the distal tibia with questionable old fracture of the proximal fibula, with no acute abnormalities identified.  

5.  For the period considered in this appeal, the disability of residuals of a fracture of the proximal phalanx of the right fifth toe is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for lumbar strain, prior to May 25, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242 (2011). 

2.  The criteria for a 40 percent rating, and no higher, for lumbar strain from May 25, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242 (2011). 

3.  The criteria for a rating higher than 10 percent for residuals of a fracture of the left proximal fibula and distal tibia, prior to May 25, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262 (2011). 

4.  The criteria for a 20 percent rating, and no higher, for residuals of a fracture of the left proximal fibula and distal tibia from May 25, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262 (2011). 

5.  The criteria for a compensable rating for residuals of a fracture of the proximal phalanx of the right fifth toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 





In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post-adjudication VCAA notice by letters, dated in July 2007 and April 2008.  The notice included the type of evidence needed to substantiate the claims for a higher rating, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The July 2007 notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 



To the extent that the VCAA notice in April 2008 came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the statement of the case in October 2008 and supplemental statements of the case, dated in March 2010 and June 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was given the opportunity to testify at a hearing at the RO before a local hearing officer in March 2010, but he did not show for the hearing.  The RO obtained the VA medical records.  The Veteran has not identified any other pertinent records, such as private records, for the RO to obtain on his behalf. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in September 2007, July 2008, and May 2010, specifically to evaluate the nature and severity of the service-connected disabilities, and the examinations are adequate for rating the disabilities.  There is no evidence in the record dated subsequent to the May 2010 VA examination that indicates a material change in the disabilities to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Other than statements of the Veteran, the pertinent evidence in the file consists of VA examinations conducted in September 2007, July 2008, and May 2010, and of VA outpatient records.  

Lumbar Strain

The criteria for rating a disability of the lumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine. 




Under the criteria for rating lumbosacral strain (Diagnostic Code 5237) and degenerative arthritis of the spine (Diagnostic Code 5242), a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

The criteria under the General Rating Formula for Diseases and Injuries of the Spine have accompanying notes.  The pertinent notes are summarized as follows. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. 

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 

In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  



In this case, X-rays of the lumbosacral spine in September 2007 showed degenerative changes, most prominent at L5-S1, with no acute abnormality.  X-rays of the lumbar spine in May 2010 showed mild diffuse spondylosis with evidence of moderate degenerative disc disease at L4-5 and severe degenerative disc disease at L5-S1, with no compression fracture or spondylolisthesis evident.  In any event, the medical evidence shows that prior to the May 25, 2010 VA examination the Veteran's lumbar spine disability does not involve loss of range of motion to the extent that forward flexion is 30 degrees or less.  However, beginning on May 25, 2010 there is medical evidence that the lumbar spine disability is manifested by limitation of motion to the extent that forward flexion is 30 degrees or less.  

On VA examinations in September 2007 and July 2008, findings of forward flexion were shown to be 45 degrees and greater (or 35 degrees and greater with consideration of pain), and there were no findings of favorable ankylosis of the entire thoracolumbar spine.  Moreover, VA outpatient records also do not show forward flexion was 30 degrees or less.  On numerous occasions (in June 2007, August 2008, February 2009, July 2009, and April 2010), although range of motion was not recorded in degrees, it was noted in an evaluation of the musculoskeletal system that there was mild limitation of motion of the lumbosacral spine.  The Board does not equate mild limitation of motion of the lumbar spine to a condition whereby flexion is limited to 30 degrees or less.  In consideration of the foregoing evidence, based on the applicable criteria for limitation of motion, a rating in excess of 20 percent under Diagnostic Codes 5237 and 5242 is not warranted.  

As noted, however, the VA examination of May 25, 2010 does reflect worsening findings in regard to forward flexion of the lumbosacral spine.  On that examination, flexion was from 0 degrees to 50 degrees, yet there was additional limitation of motion with repetitive motion on account of pain.  The examiner stated that flexion was from 0 degrees to 30 degrees after three repetitions of range of motion, and that this reduction of range of motion does not represent "normal" for this Veteran due to other factors not related to the lumbar spine disability.  



Accordingly, the Board finds that from May 25, 2010, there is medical evidence reflecting that based on the applicable criteria for limitation of motion the Veteran meets the criteria for a 40 percent rating under Diagnostic Codes 5237 and 5242.  A higher rating is not in order because unfavorable ankylosis of the entire thoracolumbar spine is not shown.  That is, the entire thoracolumbar spine is not fixed in flexion or extension because the Veteran has motion in all planes, albeit limited (i.e., with repetitive motion, flexion to 30 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral rotation to 20 degrees).  

As noted, Diagnostic Codes 5237 and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) are now contemplated in the rating assigned under the general rating formula.  Even if DeLuca factors are not contemplated in the rating, there is no evidence to demonstrate with specific clinical findings expressed in degrees of limited motion that pain on use or during flare-ups results in additional functional limitation to the extent that forward flexion of the thoracolumbar spine was limited to 30 degrees or less prior to May 25, 2010, or that there is evidence of unfavorable ankylosis of the entire thoracolumbar spine from May 25, 2010.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As noted, painful motion was taken into account on range of motion studies, and VA examiners in 2007, 2008, and 2010 indicated the extent to which the lumbar spine was additionally limited by any pain, fatigue, weakness, or lack of endurance following repetitive testing.  

Further, as to whether the evidence demonstrates associated objective neurologic abnormalities, which are to be evaluated separately, the Board finds that the records are not entirely consistent on the matter.  




For instance, at the time of the September 2007 VA examination the Veteran denied any numbness, paresthesias, or leg or foot weakness, and on examination Lasegue's sign was negative.  On VA examination in July 2008, the Veteran reported daily pain radiating to the left leg.  On a motor examination of the lower extremities, muscle tone was normal, with slight muscle atrophy noted at the calf, in a service-connected left leg.  Sensory examination was normal and reflex testing was nearly normal (knee and ankle jerks were 1+).  Lasegue's sign was positive.  On a May 2009 VA examination for assessing diabetes mellitus, a neurologic evaluation showed no motor or sensory loss and indicated that deep tendon reflexes were normal.  

Then, at the time of the May 25, 2010 examination, the Veteran complained of numbness, paresthesias, and leg or foot weakness.  He described pain shooting to the left hip.  A motor examination of the lower extremities was normal, with normal muscle tone and no muscle atrophy noted.  A sensory examination of the lower extremities was normal.  Reflexes were nearly normal (left knee was 1+ and right ankle was 1+).  Lasegue's sign was positive.  VA outpatient records in June 2007, August 2008, February 2009, July 2009, and April 2010, all show that on neurologic examination, deep tendon reflexes were hypoactive (and equal bilaterally), yet significantly there were no motor or sensory deficits observed.  As for complaints of problems with hypersensitivity, burning and paresthesias of the feet, the Veteran was diagnosed with peripheral neuropathy related to diabetes mellitus, for which service connection was established in November 2009.  

The foregoing evidence shows throughout the period considered in the appeal that complaints of radiating pain and of numbness, paresthesias, and weakness were inconsistent with objective findings on examination, as the lumbar spine disability was shown more often without neurological manifestations in the lower extremities than with manifestations approximating mild incomplete paralysis of the lower extremities under pertinent neurologic criteria.  In reconciling the various reports into a consistent picture, the Board finds that there is a lack of objective evidence of neurological abnormality for the assignment of a separate compensable rating.  


In short, the application of the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 20 percent prior to May 25, 2010, but would result in a 40 percent rating and no higher beginning May 25, 2010. 

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  The latter formula involves evaluating intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In the Veteran's case, service connection is established for lumbar strain, not for a disc syndrome, despite the fact that X-rays show the presence of degenerative disc disease in the lumbosacral spine.  

Even assuming the criteria of Code 5243 is applicable, the medical evidence does not demonstrate that the Veteran has incapacitating episodes having a total duration of at least four weeks (for a higher rating of 40 percent) and six weeks (for a higher rating of 60 percent) during a period of 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  The VA examiner in 2010 specifically addressed such incapacitating episodes, stating that there was no physician-directed bed rest on account of his lumbosacral spine disability.  A review of VA outpatient records also does not disclose incapacitating episodes of the degree required for a higher rating.  Therefore, a higher rating under Diagnostic Code 5243, as it pertains to incapacitating episodes, is not warranted. 

In summary, prior to May 25, 2010, application of the rating criteria does not result in a rating higher than 20 percent for the Veteran's lumbar spine disability, but from May 25, 2010, application of the rating criteria does result in a 40 percent (and no higher) rating.  



In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate. 

Residuals of a Fracture of the Left Proximal Fibula and Distal Tibia

The residuals of a fracture of the left proximal fibula and distal tibia are currently evaluated as 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5262, effective from June 2007. 

Under Diagnostic Code 5262, for impairment of the tibia and fibula, where there is malunion, a 10 percent rating is assigned for slight knee or ankle disability; a 20 percent rating is assigned for moderate knee or ankle disability; and a 30 percent rating is assigned for marked knee or ankle disability.  Where there is nonunion, with loose motion, requiring brace, a 40 percent rating is assigned.

Additionally, under 38 C.F.R. § 4.71a , Diagnostic Code 5271, moderate limited motion of the ankle warrants a 10 percent rating and marked limited motion of the ankle warrants a 20 percent rating.  Normal (full) range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The Veteran's left lower extremity has been evaluated several times by VA examination.  At the time of a September 2007 VA examination, the examiner indicated that there was no evidence of fracture on physical examination and no evidence of disability or loss of function of the left leg.  A weight-bearing joint was not affected, and there was no functional limitation on standing or walking.  There was no bone abnormality.  Notably, the claims file was not available for the examiner.  






The Veteran underwent additional VA examination in July 2008.  The Veteran reported then that he had tendonitis in the left lower extremity and problems with the left ankle and foot.  The Veteran complained of pain in the left ankle area.  He used assistive devices for walking.  On examination, there was no bone abnormality, but there was joint abnormality.  He had an antalgic gait and had functional limitations on standing and walking.  X-rays of the left tibia and fibula showed an old healed fracture of the distal tibia with questionable old fracture of the proximal fibula, with no acute abnormalities identified.  The examiner stated that the left lower extremity examination was normal but made a reference to the ankle examination.  In a separate report, it was noted that there were left ankle complaints (pain, instability, stiffness, weakness) related to the service-connected left lower extremity disability of fracture residuals.  

On examination of the left ankle, there was no joint ankylosis but range of motion was limited, with dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 30 degrees.  There was no additional limitation of motion on repetitive use.  Further, there was no ankle instability, tendon abnormality, or abnormal angulation.  And there was no evidence of abnormal weight bearing.  The effects of the problem on various daily activities was generally noted to be none or mild, with a few moderate effects (such as on exercise, recreation, and shopping).  

VA outpatient records show occasional visits to the podiatry clinic, due to complaints referable to the feet and for diabetic checks.  The Veteran complained of pain at the ankle in July 2007, but generally there were little if any references to, or specific treatment rendered for, the left ankle.  Range of motion studies on the ankle were not shown.  

In consideration of the foregoing evidence, the Board finds that for the period prior to May 25, 2010, a rating higher than 10 percent is not in order under pertinent criteria for the residuals of a fracture of the left proximal fibula and distal tibia.  




There was no demonstration of malunion of the tibia and fibula and, in the judgment of the Board, no showing of moderate knee or ankle disability for a 20 percent rating under Diagnostic Code 5262.  It appears that the residuals of the left lower extremity fracture consist of left ankle pain and limitation of motion, along with an antalgic gait and some limitations on standing and walking.  There was no evidence of abnormal weight bearing, and the effects of the problem on various daily activities was generally mild, with only a few moderate effects.  As for limited motion of the ankle, the evidence does not reflect that it is marked, in order to satisfy the criteria for a 20 percent rating under Diagnostic Code 5271.  Rather, the limitation of motion findings in July 2008 show that the ankle more closely approximates slight restriction in movement.  There are no other rating criteria under which the Veteran's disability would be more appropriately evaluated.  

For the period beginning May 25, 2010, the Board concludes that evidence supports the assignment of a higher rating of 20 percent for the left lower extremity fracture residuals.  At the time of the May 2010 VA examination, the Veteran complained of pain in the area of the fracture (left lower leg) and intermittent swelling to the "top part of ankle."  On physical examination, there was no bone or joint abnormality.  Gait was still antalgic and there was evidence in the feet of abnormal weight bearing.  There were limitations on standing and walking.  Other significant findings consisted of left ankle range of motion of dorsiflexion from 0 degrees to 15 degrees and plantar flexion from 0 degrees to 20 degrees, with no limitation of motion noted after repetitive use.  (In comparison, the right ankle range of motion was from 0 degrees to 20 degrees in dorsiflexion and from 0 degrees to 25 degrees in plantar flexion.)  As for the effects of the problem on various daily activities, it was generally noted that the Veteran either had none (e.g., in regard to feeding, bathing, dressing, toileting, grooming) or moderate (e.g., in regard to chores, shopping, exercise, recreation, traveling).  






Thus, the examination findings show through range of motion testing that the Veteran's left lower extremity disability has worsened in an objective way.  With dorsiflexion limited to three-quarters of normal range and plantar flexion limited to slightly less than half of normal range, together with other limitations of standing and walking and evidence of abnormal weight bearing, it is reasonable to equate the condition to impairment of the tibia and fibula with moderate ankle disability under Diagnostic Code 5262, despite there being no malunion identified.  Accordingly, a 20 percent rating, and no higher, is in order.  

As there is much ankle range of motion still possible, and the effects of the disability on usual daily activities were not more than moderate, marked ankle disability under Code 5262 is not shown.  Consideration of Diagnostic Code 5271 is not necessary, as the maximum rating available under that code is 20 percent.  There are no other rating criteria under which the Veteran's disability would be more appropriately evaluated.  

For purposes of assigning a higher rating from May 25, 2010, the Board acknowledges that there is some ambiguity over whether such findings as limitations of standing and walking and evidence of abnormal weight bearing are wholly attributable to the service-connected left lower extremity disability that appears to have the most effect on the left ankle.  This reason for this is that the Veteran is recognized to have various bilateral foot disabilities unrelated to his service-connected disabilities.  For example, at the time of the July 2008 VA orthopedic examination, X-rays of both feet showed complete loss of normal joint space at the first metatarsal phalangeal (MP) joint with sclerosis and extensive external osteophytic spurring, and in the right foot early degenerative changes at the second MP joint.  The examiners, particularly the one in 2010 when additional impairment in the lower extremity was evident, did not necessarily differentiate between some of the functional effects of nonservice-connected disability and service-connected disability in the lower extremities.  In this case, the Board has construed the evidence in a light most favorable to the Veteran.  



In summary, prior to May 25, 2010 application of the rating criteria does not result in a rating higher than 10 percent for the Veteran's residuals of a fracture of the left proximal fibula and distal tibia, but from May 25, 2010 application of the rating criteria does result in a 20 percent (and no higher) rating.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate. 

Residuals of a Fracture of the Proximal Phalanx of the Right Fifth Toe

The residuals of a fracture of the proximal phalanx of the right fifth toe are currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Under Diagnostic Code 5284, a 10 percent evaluation is provided for a moderate foot injury, a 20 percent evaluation is provided for a moderately severe foot injury, and a 30 percent evaluation is provided for a severe foot injury.  The words "moderate," "moderately severe," and "severe" are not defined in Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6. 

In the Board's judgment, the right toe disability does not more nearly approximate the criteria for a higher rating.  That is, in consideration of the evidence in the file the residuals cannot reasonably be construed as equivalent to a moderate foot injury under Code 5284.  For example, at the time of the September 2007 VA examination, the feet were evaluated.  There was no history of pain, swelling, stiffness, weakness, or limitations on standing related to the toe condition.  Assistive devices were not needed.  On physical examination of the right foot, there was no objective evidence of swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, pes cavus, muscle atrophy, or foot deformity.  A diagnosis was not provided.  



At the time of the July 2008 VA examination, the examiner noted that the Veteran reported that his residuals of a right fifth toe fracture did not bother him and that he did not know who put it on his "request."  X-rays of the right foot showed complete loss of normal joint space at the first metatarsal phalangeal (MP) joint with sclerosis and extensive external osteophytic spurring, and early degenerative changes at the second MP joint.  While there were abnormal radiologic findings in other parts of the Veteran's right foot, the examiner noted that the physical examination of the 5th toes was normal.  

Likewise, VA outpatient records reflect the lack of findings associated with the right fifth toe disability.  In October 2008, neurological symptoms associated with the feet (burning, numbness) were diagnosed as neuropathy that was most likely related to elevated blood sugars.  Other records show that the Veteran was diagnosed with diabetes mellitus, for which service connection is already in effect.  There were no specific complaints referable to the right 5th toe.  

In short, there is no medical evidence to support a finding of a moderate foot injury.  In fact, it appears that the right toe disability is asymptomatic.  Accordingly, a higher rating for the right fifth toe disability is not warranted under Code 5284.  

No other Diagnostic Codes are shown to be applicable based on the nature of the disability documented in the record.  For example, there is no showing of amputation of the service-connected toe with removal of the metatarsal head for the consideration of Diagnostic Code 5172.  Therefore, the Veteran has not met the criteria for compensable rating for the residuals of a right fifth toe fracture.  

As noted, the Board has given consideration to the propriety of "staged ratings" for the disability over the period considered in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that the evidence does not show that the Veteran's residuals of a fracture of the proximal phalanx of the right fifth toe meet the criteria for a compensable rating. 




As the criteria for a compensable rating have not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).










Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the levels of disability are encompassed by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 20 percent for lumbar strain, prior to May 25, 2010, is denied.  

A 40 percent rating for lumbar strain, from May 25, 2010, is granted, subject to the law and regulations, governing the award of a monetary benefit. 

A rating higher than 10 percent for the residuals of a fracture of the left proximal fibula and distal tibia, prior to May 25, 2010, is denied.  

A 20 percent rating for the residuals of a fracture of the left proximal fibula and distal tibia, from May 25, 2010, is granted, subject to the law and regulations, governing the award of a monetary benefit.   

A compensable rating for residuals of a fracture of the proximal phalanx of the right fifth toe is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


